Citation Nr: 0119054	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services






ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1966.  

The veteran died in November 1997; the appellant is his wife.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO in October 
1999.  

The case was remanded by the Board in January 2001, for 
additional development consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  



FINDINGS OF FACT

1.  The veteran died in November 1997 at the age of 51; the 
death certificate identified the immediate cause of death as 
being that of ventricular fibrillation, due to, or as a 
consequence of, acute myocardial infarction.  

2.  Service connection was in effect during the veteran's 
lifetime for severely disabling post-traumatic stress 
disorder (PTSD).  

3.  The medical evidence in this case is relatively balanced 
in that it tends to show that the service-connected PTSD, as 
likely as not, played a contributory role in producing, or at 
least accelerating, the veteran's demise.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
service-connected PTSD contributed substantially or 
materially in causing of the veteran's death.  38 U.S.C.A. §§ 
1110, 5107(b), 7104, 2302, 2307 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

At the time of the veteran's death, service connection had 
been granted for post-traumatic stress disorder (PTSD), which 
was evaluated as 50 percent disabling.  

The appellant contends that the service-connected PTSD caused 
the veteran's death. The medical evidence shows that the 
veteran died on November [redacted], 1997 at the age of 51.  The 
death certificate lists the cause of death as having been that of 
ventricular fibrillation, due to, or as a consequence of, an 
acute myocardial infarction.  

In a December 1997 statement, the veteran's treating 
physician reported that there was a "very high incidence of 
early death in people who suffer[ed] from [PTSD].  The 
physician opined that there was a "good possibility" that the 
veteran's terminal heart attack arose from his PTSD and the 
veteran might very well have lived longer without the 
service-connected disorder.  

A February 1998 VA medical opinion concluded that "although 
there [was] an extremely remote possibility that the 
[veteran's] emotional disorder contributed to his physical 
state, ...[there was] no clear nexus and it [could not] be said 
that it [was] as likely as not that a connection exist[ed] 
with his service-connected disability."  The VA physician 
noted that coronary artery arthrosclerosis was a known 
underlying cause the veteran's specific cause of death, acute 
myocardial infarction, and that it was "a multi-factorial 
disease."  

The opinion also noted that "[a]mong the known predisposing 
associations, [the veteran] was noted to have elevated serum 
triglyceride and cholesterol levels in January of 1994 with 
an increased cholesterol to HDL ratio that together indicated 
a substantial risk of the development of [CAD].  Further, 
[the veteran] was a known smoker, and smoking ha[d] also been 
recognized as a significant risk factor."  

In a December 1998 statement, the veteran's treating 
physician stated that "[i]t [was] known among physicians 
familiar with stress and trauma that stress [could] elevate 
cholesterol, ...[and that] the cholesterol [might]  be 
deposited in arterial walls as plaque."  The physician 
concluded that it was his "opinion based on some years of 
experience with [PTSD], particularly in its lifetime and 
chronic forms that [the] veteran's high cholesterol and his 
continued dependence on tobacco were more likely than not 
related to his [PTSD], but that the most likely factor 
responsible for his demise was his chronic difficulty in 
monitoring his stress level."  

A May 1999 letter from the same treating physician reviewed 
numerous articles written about the relationship between 
stress, mental stress and mental illness and various types of 
cardiac disorders.  The physician noted that there was a 
significant body of knowledge that linked major depression 
and dysthymia with cardiovascular disease and sudden death 
and opined that "the link between anxiety and sudden death 
[was] not yet as firmly documented, but highly suggestive.  
[The veteran] suffered from both chronic dysthymia and 
[PTSD].  Therefore, there [was] a high possibility and 
probability that his sudden cardiac death at work was linked 
to these two conditions."  

A September 1999 VA medical opinion concluded that "it [was] 
not as likely as not that [PTSD] was the cause of [the] 
veteran's death.  [PTSD] [might] have had a possible, but not 
a probable, role in the terminal myocardial infarction that 
led [to the veteran's demise]."  The physician reviewed the 
medical evidence and noted that the "role of stress in the 
development of cardiovascular disease ha[d] gradually assumed 
more importance and [might] be implicated as more of an 
important risk factor in the future."  The physician also 
noted that dyslipidemia and tobacco use were listed as major 
risk factors.  

In this case, the Board finds that the December 1998, May 
1999 and September 1999 medical opinions are extremely 
detailed in discussing the likelihood that the service-
connected PTSD either caused or contributed materially in 
producing the veteran's demise.  

While the veteran's private physician opined that "the most 
likely factor responsible for his demise was his chronic 
difficulty in monitoring his stress level", the September 
1999 VA physician's statement found that [PTSD] might have 
had a possible, but not a probable, role in the terminal 
myocardial infarction.  However, none of the VA opinions have 
fully ruled out the service-connected PTSD as a contributory 
cause of the veteran's death.  

In addition, the veteran's private physician made a specific 
finding that the veteran's cholesterol level and smoking were 
due to his PTSD.  The VA physicians found that these were 
significant risk factors contributing to the veteran's 
demise.  

The opinions from the veteran's treating physician 
specifically considered the veteran's particular medical 
history in conjunction with his experience as a PTSD 
practitioner in determining whether the cause of death was 
related to PTSD in the veteran's case.  Significantly, the 
December 1997 statement from the treating physician also 
opined that the PTSD likely accelerated the veteran's death.  

Thus, the Board finds the medical evidence in this case to be 
in relative equipoise in showing that the service-connected 
PTSD as likely as not played a significant contributory role 
in producing, or at least accelerating, the veteran's demise.  

Therefore, by extending the benefit of the doubt to the 
appellant, service connection for the cause of the veteran's 
death is established.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

